PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/440,444
Filing Date: 13 Jun 2019
Appellant(s): Chicago Mercantile Exchange Inc.



__________________
James L. Katz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 21, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/26/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Examiner respectfully submits the following grounds of rejection previously applied in 4/26/2022 Final Office Action are still applicable to the appealed claims:
Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument

With respect to 101 rejection, Examiner notes Appellant asserts claims are patent eligible under 35 U.S.C. §101 and 2019 PEG analysis per the claims not reciting an abstract idea, being successfully integrated into a practical application, and amounting to significantly more. The Examiner respectfully disagrees (analysis continues below).




Arguments Presented – 35 U.S.C. §101 – Step 2A Prong I

Appellant arguments asserting the claims as not being abstract under step 2A Prong I of the 2019 PEG include1:

Page 12 of Appeal Brief Filed: While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.

Page 12 of Appeal Brief Filed: The claims do not recite a fundamental economic concept or commercial and legal interaction. The claims do not recite any of the fundamental principles or practices as laid out by the current guidelines. Just because the claims recite […] “electronic transaction processing” and “tradeable instruments” does not mean that the claims are directed to a fundamental economic concept.

Page 12 of Appeal Brief Filed: Dynamically adapting an electronic trading system has never been held by a court to constitute a fundamental economic practice and nor should it be as it involves innovation in a technical field.

Response to Arguments – 35 U.S.C. §101 – Step 2A Prong I

Examiner respectfully disagrees with the above arguments. As an initial matter, Examiner respectfully notes that Applicant implicitly (and repeatedly) characterizes Step 2A – Prong One of the 2019 PEG as being a step for determining whether or not “the claims are […] directed to an abstract idea” (e.g., Pages 11-12 of Appeal Brief Filed). While technically true (see MPEP §2106.04), Examiner respectfully submits that criteria associated with determination of a claim being “directed to” an abstract idea may also require step 2A Prong II Analysis, which is a subsequent and distinct step from Step 2A Prong I. Step 2A Prong I is a determination with respect to answering whether or not “the claim(s) recite an abstract idea […]”, which, if determination is YES, (Step 2A Prong I: Yes, the claims recite an abstract idea), then Step 2A Prong II is subsequently  analyzed to fully determine whether or not the claims recite additional elements that integrate the judicial exception into a practical application, so as to determine whether or not the claims are ‘directed to’ an abstract idea, under 2019 PEG guidance.

With respect to Step 2A Prong I of 2019 PEG analysis (and argument ‘b.’, stating: “The claims do not recite a fundamental economic concept or commercial and legal interaction”), Examiner respectfully submits that the following are recitations of a method of organizing human activity, because the claims recite a method of: 

transaction processing for a set of related tradeable instruments [e.g., securities], comprising: 

a first order book stored and comprising a first plurality of data records, each of which includes data representative of previously received but unsatisfied orders (i.e., resting orders), to transact a first tradeable instrument, each of the first plurality of data records stored using values denominated with a first minimum increment which defines how non-overlapping subsets of the first plurality of data records are grouped together by their associated values in the first order book and searched by value which defines the group thereof and enables a determination that the previously received but unsatisfied orders of the non-overlapping subset would all satisfy another order counter thereto characterized by an associated value which would group the other order into the same non-overlapping subset which indicates that the other order is satisfied by at least one previously received but unsatisfied order stored therein; 

a second order book stored and operative to store a second plurality of data records, each of which includes data representative of previously received but unsatisfied orders to transact a second tradeable instrument  at an associated value, the second tradeable instrument being related to the first tradable instrument and sharing an expiration with the first tradeable instrument, each of the second plurality of data records stored using values denominated with a second minimum increment which defines how non-overlapping subsets of the second plurality of data records are grouped together by their associated values in the second order book and searched by a value which defines the group thereof and enables a determination that the previously received but unsatisfied orders of the non-overlapping subset would all satisfy another order counter thereto characterized by an associated value which would group the other order into the same non-overlapping subset which indicates that the other order is satisfied by at least on previously received but unsatisfied order stored therein; 

receive, from a market participant of a plurality of market participants, and incoming order specifying the first tradable instrument and an associated first value, and storing the received incoming order;

determine, for the received incoming order, whether a previously received but unsatisfied order counter to the received incoming order is stored in the first order book by identifying one of the non-overlapping subsets of the plurality of data records of the first order book defined by a value which, based on the first value, would group the received incoming order in the same non-overlapping subset;

when it is determined that the previously received but unsatisfied order counter to the received incoming order does not exist in the first order book, generate in lieu of a submission by the market participant, an implied order for the second tradable instrument, wherein a second value of the implied order is calculated using a third minimum increment, the third minimum increment defining how non-overlapping subsets of the second plurality of data records are grouped together in the second order book to search for a value, which based on the second value, would group the implied order into the same non-overlapping subset defined thereby, wherein the first value for the first tradable instrument is related to only one value for the second tradable instrument, wherein the third minimum increment is calculated to increase as the first tradable instrument and second tradable instrument approach the expiration thereby reducing, as the third minimum increment increases, the number of non-overlapping subsets of the second plurality of data records;

match[ing] the implied order with a previously received but unsatisfied order counter stored in the second order book by determining when, based on the second value of the implied order and the third minimum increment, the implied order would be grouped in the same non-overlapping subset defined thereby which indicates that the implied order is satisfied by a previously received but unsatisfied order stored therein, and when there is a match in the second order book, completing both the received incoming order and implied order.

Under broadest reasonable interpretation, Examiner maintains these above claims limitations recite fundamental economic principles and/or practices of order matching in securities/tradeable instruments by calculating corresponding values of the assets relative to one another via variable tick sizes. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

With respect to arguments ‘a.’, and ‘b’, Examiner respectfully disagrees with Appellant. With respect to the following portion of argument ‘a.’: “these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea” and following portion of argument ‘b’: “Just because the claims recite […] “electronic transaction processing” and “tradeable instruments” does not mean that the claims are directed to a fundamental economic concept.”, Examiner respectfully submits that the claim limitations above do not merely involve an exception, but include positively recited steps of order matching in securities/tradeable instruments by calculating corresponding values of the assets relative to one another via variable tick sizes, as explained above. See MPEP § 2106.04(a)(1): “Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis”). In other words, Examiner respectfully maintains that the claims clearly recite fundamental economic practices of matching counterparties of transactions, not just mere involvement of matching financial orders – this is supported by the following:

 the final clause of the independent claim (claim 1) positively recites steps of: “match[ing] the implied order with a previously received but unsatisfied order counter stored in the second order book […] and when there is a match in the second order book […] completing both the received incoming order [received from a market participant, specifying the first tradable instrument and an associated value] and implied order” (Examiner notes bracketed elements above correspond to previous limitations of claim 1 which further limits the terminology in final clause of independent claim 1).

Appellant argument (pages 6-7 of Appeal Brief Filed), showing the claims are clearly directed to method of order matching based on variable tick size value: 

“the minimum tick size controls the definition by which two order[s] are considered to be equivalent by the system. That is, as the tick size is increased, the granularity of the price value decreases [page 7] the range of equivalence of those records contained in the subsets is also increased as a function of age increasing the likelihood of identifying a suitable counter order to the aging trade order”. 

[In other words, the advantage is purely rooted in specific financial bookkeeping steps being performed, so as to reduce the number of resting orders resting orders over time]. 

While Examiner concedes the abstract idea of Appellant claims is specific, Examiner respectfully notes Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis omitted). Furthermore, with respect to “dynamic” / “automatic” limitations of claims, Examiner notes Intellectual Ventures I LLC v. Capital One Bank: (“Even assuming this collection of elements led to a more efficient way of controlling resource access, ‘our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.’’’) (citation omitted; Emphasis added); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (same). In other words, the details of how this is calculated, despite being specific, are still abstract business processeses

Furthermore, respect to argument ‘b’, Examiner respectfully submits that the aforementioned claim limitations (above, addressing Step 2A Prong I of 2019 PEG analysis) are fundamental economic principles and/or practices of order matching in securities/tradeable instruments by calculating corresponding values of the assets relative to one another via variable tick sizes. With respect to “Just because the claims recite […] “electronic transaction processing” and “tradeable instruments” does not mean that the claims are directed to a fundamental economic concept” aspect of Appellant argument ‘b.’, Examiner respectfully notes that Applicant implicitly (and repeatedly) characterizes Step 2A – Prong One of the 2019 PEG as being a step for determining whether or not “the claims are […] directed to an abstract idea” (e.g., Pages 11-12 of Appeal Brief Filed), which Examiner respectfully submits as incomplete analysis by Appellant, as the argument does not account for when the claims do recite an abstract idea that is not just incidentally recited (as the case is here, see MPEP §2106.04(II)(A)(1)), as Step 2A as a whole is the basis for determining whether or not a claim is ‘directed to’ an abstract idea (MPEP §2106.04(II)). Examiner respectfully submits that criteria associated with determination of a claim being “directed to” an abstract idea is fully determined in step 2A Prong II of the 2019 PEG, which is a subsequent / distinct step from Step 2A Prong I. In other words, regardless of whether or not additional elements are recited and/or indicate the claims are directed to a practical application, an abstract idea can still be recited in the claims under 2019 PEG analysis, as Step 2A Prong I is a different, pre-requisite step of analysis (relative to Step 2A Prong II), when determining the claim as a whole is ‘directed to’ the abstract idea in the instant case.

With respect to portion of argument ‘b.’ stating “The claims do not recite any of the fundamental principles or practices as laid out by the current guidelines”, and argument ‘c.’ stating “Dynamically adapting an electronic trading system has never been held by a court to constitute a fundamental economic practice […]”, Examiner respectfully disagrees with overall thrust of argument. Examiner notes Synopsys, 839 F.3d at 1151 clarifying that abstract ideas, even if novel, may still be abstract: (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”) (emphasis omitted); See also MPEP § 2106.05 (“Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101”). In view of the aforementioned court case and MPEP section, Examiner respectfully submits that claim limitations failing to perfectly fit within claim limitations of previous case law are not automatically presumed to be non-abstract, as implied by Appellant arguments. Just because a specific, narrowly defined abstract idea hasn’t been explicitly identified as abstract by courts does not mean that Examiners are to presume the claim limitations in question are not abstract, particularly when it’s clear that they recite abstract limitations of matching orders of financial instruments. Examiner notes this is supported by Page 2 of the 2019 PEG, under § “II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG: “By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination”.
 
Regardless of Appellant’s asserted basis for eligibility (e.g., arguments a-c, above), Examiner fails to see how the positively recited limitations of matching orders for financial instruments, including other steps recited above are not recitations of fundamental economic practice, including steps of determining logic for order matching of financial instruments, generally. Examiner further fails to see as to how the claims are merely involving an exception, as the claims clearly recite claim limitations including steps of actively matching / completing matches of financial orders in an orderbook (e.g., matching the implied order and previously unsatisfied order received from a market participant).

Arguments Presented – 35 U.S.C. §101 – Step 2A Prong II                                                                                                                                      
Appellant arguments asserting the claims are patent eligible under Step 2A Prong II of 2019 PEG analysis includes2:

Page 10 of Appeal Brief Filed: The claims are not directed to the judicial exception of “A Method of Organizing Human Activity”. […] Appellants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. […] 

Page 10 of Appeal Brief Filed: The claims do not preempt the use of the abstract idea or certain methods of organizing human activity but instead carve out a specific system/process and practical application for doing so.

Page 11 of Appeal Brief Filed: The claims are not directed to an abstract idea or an idea of itself. The claims relate to an electronic processing system by […] adjusting tick sizes of implied transactions […] so as to align implied order tick size with the stored data records of [a] second order book […].

Page 13 of Appeal Brief Filed: The claims are not abstract as the claims are integrated into a practical application of the [judicial] exception.

Page 13 of Appeal Brief Filed3: […] The current claims are integrated into a practical application which enables new functionality and an improved electronic trading system while minimizing the consumption of computational resources by the system, e.g., by eliminating extra processing steps in implied matching between two separate order book databases and implied market data calculations and preventing unnecessary listing and quoting which would create additional unnecessary data records needing to be stored […].

Page 13 of Appeal Brief Filed4: The current claims improve the electronic trading system and the customer experience by keeping the listing of different tradeable instruments […] aligned for every tick movement in each of the related order books […].The technical problem that is solved by the current claims is the inability of current electronic trading systems to align and search the data records of each order book database associated with the listings of different related tradable instruments using an implied order generated from one order book […] to the other […] such as the VQO and PQO[,][…].

Page 17 of Appeal Brief Filed: Appellants note that “[t]he inventive concept inquiry requires more than recognizing that each claim element by itself, was known in the art … an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.

Page 17 of Appeal Brief Filed: The claims as a whole clearly do not seek to tie up the abstract idea. In such claims, the improvement, or other additional elements, shifts the focus of the claimed invention from the abstract idea that is incidentally recited. See MPEP §2106.04(a)(1)(II)”

Response to Arguments – 35 U.S.C. §101 – Step 2A Prong II

With respect to argument d: “The claims are not directed to the judicial exception of “A Method of Organizing Human Activity”. […] Appellants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. […]”, Examiner respectfully disagrees. The claims are claiming a business method for increasing matches of resting orders based on modifying tick sizes, as explained in response to Step 2A Prong I arguments (above). Examiner fails to see order matching of financial instruments as a “technology-based solution”. Furthermore, Examiner respectfully submits that the algorithms mentioned are squarely within the abstract idea recited (as shown above in response to Step 2A Prong I arguments). Furthermore, Examiner respectfully maintains that the additional elements (e.g., system, databases, processor, modules), as written, fail to distinguish itself from generic computer components / software, and are generally applied such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent, MPEP 2106.05(f)).

With respect to argument k: “The claims as a whole clearly do not seek to tie up the abstract idea. In such claims, the improvement, or other additional elements, shifts the focus of the claimed invention from the abstract idea that is incidentally recited. See MPEP §2106.04(a)(1)(II))”, as an initial matter, Examiner notes this argument relies on 2017 MPEP, which would not reflect the 2019 PEG update, and may possibly be deprecated. Regardless, Examiner fails to see any specific improvement to a specific technology, as explained above in Step 2A Prong II analysis / response to arguments, but rather the abstract idea of order matching. 

With respect to arguments k: “The claims as a whole clearly do not seek to tie up the abstract idea.”, and e: “The claims do not preempt the use of the abstract idea or certain methods of organizing human activity but instead carve out a specific system/process and practical application for doing so. Applicants contend that the claims do not seek to preempt or monopolize a fundamental economic practice”, Examiner respectfully disagrees with overall thrust of arguments and notes, “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework. 

  With respect to argument f: “The claims are not directed to an abstract idea or an idea of itself. The claims relate to an electronic processing system by […] adjusting tick sizes of implied transactions […] so as to align implied order tick size with the stored data records of [a] second order book […].”, Examiner respectfully disagrees, as they find the “adjusting tick sizes of implied transactions […] so as to align implied order tick size with the stored data records of [a] second order book” as recitations of the abstract idea, as previously noted in response to Appellant arguments for Step 2A Prong I (above).

With respect to argument g: “The claims are not abstract as the claims are integrated into a practical application of the [judicial] exception.”, and portion of argument h: “The current claims are integrated into a practical application […]” Examiner respectfully disagrees. Examiner respectfully maintains that the claim limitations relied upon for improvement by Appellant are recitations of the abstract business process. Examiner fails to see the additional elements of the claims indicate an inventive concept rooted in technology (e.g., a technical solution to a technical problem) as the claims fail to indicate improvement to the functioning of a computer or to any other technical field (MPEP 2106.05(a)), do not apply the judicial exception with, or by use of a particular machine (2106.05(b)), do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)), and do not add limitations other than what is well-understood, routine, or conventional in the field (MPEP 2106.05(d)).

With respect to argument h: “The current claims are integrated into a practical application which enables new functionality and an improved electronic trading system while minimizing the consumption of computational resources by the system, e.g., by eliminating extra processing steps in implied matching between two separate order book databases and implied market data calculations and preventing unnecessary listing and quoting which would create additional unnecessary data records needing to be stored”, Examiner respectfully disagrees. As an initial matter, Examiner fails to see how the improvements of ‘minimizing the consumption of computational resources by the system; e.g., by ‘eliminating extra processing steps in implied matching and implied market data calculations and preventing unnecessary listing and quoting’ are achieved. I.e., Examiner fails to see any underlying rationale or reasoning explaining the nexus between the improvement and the additional elements, and further fails to see a nexus shown between the state of prior art and the claimed invention. The claimed steps clearly require computation in claimed context, and arguments fail to qualify or explain how these are more efficient beyond merely stating it is the case (i.e., Examiner fails to see sufficient reasoning that makes clear an improvement is occurring in view of the claimed processes). When a claim directed to an abstract idea contains no restriction on how an asserted improvement is accomplished and the asserted improvement is not described in the claim, then the claim does not become patent eligible.  See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016). See also October 2019 Update: Subject Matter Eligibility (2019 PEG Update), on page 12, §B. “An improvement in the Functioning of a Computer or an Improvement to other Technology or Technical Field”: “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. […] the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement)”. Arguendo, implementing a business process with less steps is not an improvement to a technical environment, it is an improvement to the abstract business process that is merely applied on the devices generic to commodities trading (i.e., not an improvement to a technical process).

With respect to argument i: “The current claims improve the electronic trading system and the customer experience by keeping the listing of different tradeable instruments […] aligned for every tick movement in each of the related order books […].The technical problem that is solved by the current claims is the inability of current electronic trading systems to align and search the data records of each order book database associated with the listings of different related tradable instruments using an implied order generated from one order book […] to the other […] such as the VQO and PQO[,][…]”, Examiner respectfully disagrees. Specifically, prior art cited but not relied upon in previous Non-Final office Action received 5/14/2021 includes prior art which is able to “to align the listings of different related tradable instruments such as the VQO and PQO”. See at least video of Non-Patent Literature, "Watch: Volatility-Quoted Options & Triangulation" to CME (“CME”), and United States Application Publication No.  US-20170103462-A1 to Peck-Walden (“Walden”), ¶¶14-15, 24, 26, 27, 40, 48, 159, and table 1 of Walden. (i.e., claimed invention is not an improvement over prior art in this regard as asserted by Appellant). Examiner fails to find that the “where a different minimum increment to group data records together into the non-overlapping subsets within their respective order book[s]” aspect of argument in page 11 of Remarks or variable/dynamic tick sizes/increment determinations are additional elements, but rather finds these to be recitations of the abstract idea for aligning financial products based on logical groupings determined by business / finance calculations. Examiner fails to see how the tick defines how the records are searched / stored differently in any technological sense. The difference is merely the data directed to the abstract idea. There are no particular limitations of how the generically defined additional elements perform the searching/recording differently beyond merely searching for groupings defined by tick size values, and does not provide any technical differences pertaining to the searching / storing within computer memory (e.g., claims do not provide recitation of particular search method showing claims are directed to computer-implemented search method (or storage method, similarly)).

With respect to argument j: Appellants note that “[t]he inventive concept inquiry requires more than recognizing that each claim element by itself, was known in the art … an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”, Examiner respectfully disagrees with implied conclusion of argument, and fails to see how an inventive concept is realized by the arrangement of the additional elements. Examiner respectfully submits that, while the abstract elements may be arranged in a “non-conventional arrangement”, respectfully notes that Step 2A Prong II pertains to the additional elements of the claim (which are generic), are not arranged in any particularly inventive manner. In Bascom, the technology-based software solution of filtering data overcame existing problems with other internet filtering systems, and is not analogous to Appellant’s invention. The technical solution of invention in Bascom case is directed towards technical improvement of data filtering on the internet. The solution of the claims in question are directed to an abstract business solution of aligning increments of measurement for related financial instruments, so as to decrease number of resting orders in orderbook, and is merely applying additional elements that are generic in the field of commodity transactions / order matching.

Arguments Presented – 35 U.S.C. §101 – Step 2B

Appellant arguments asserting the claims are patent eligible under Step 2B Prong II of 2019 PEG analysis includes:

Page 17 of Appeal Brief Filed: The claims recite limitations that amount to significantly more than the judicial exception itself and that are not well-understood, routine, or conventional in the field. […]

Page 19 of Appeal Brief Filed: similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.

Page 19 of Appeal Brief Filed: Appellents submit that, at least based on the lack of any valid rejection under […] 102 or 103, […] the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.

Response to Arguments – 35 U.S.C. §101 – Step 2B

Addressing argument (m): “similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.”, Examiner fails to see any specific improvement to a specific technology, as explained (above) in Step 2A Prong II analysis / response to arguments. Furthermore, Examiner notes argument addressing Finjan and DDR are not convincing as they are cursory, and do not provide any underlying reasoning or rationale as to why they’re applicable other than cursorily stating the decisions therein support patent eligibility in the instant claims. Arguendo, an improvement to a firewall (e.g., in the case of Finjan) is an improvement to the field of computer networking, and is not analogous to the instant claims, which are directed to fundamental economic practices / principles of aligning different, yet related, financial assets (i.e., similar reason as to why Enfish is not applicable to instant claims is applied by Examiner), and reducing the number of resting orders in orderbooks.  Lastly, DDR was directed towards modification of a hyperlink protocol to produce a dual-source hybrid web-page, and was accordingly an improvement in the field of internet communications / internet interfaces, not fundamental economic principles / practices, as the case is here.

Addressing argument ‘n.’: “Appellents submit that, at least based on the lack of any valid rejection under […] 102 or 103, […] the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.”, Examiner respectfully disagrees.  As an initial matter, the additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and/or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.04(f)). These considerations are different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Arguendo, utilizing the generically defined elements to perform a narrowly defined abstract idea (even if abstract idea is unconventional), does not necessarily render the claims patent eligible. Synopsys, 839 F.3d at 1151 (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”) (emphasis omitted); MPEP § 2106.05 (“Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101”); 


Lastly, with respect to argument l.: “The claims recite limitations that amount to significantly more than the judicial exception itself and that are not well-understood, routine, or conventional in the field. […]”, the Examiner respectfully disagrees.  As an initial matter, the additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and/or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.04(f)). These considerations are different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Arguendo, utilizing the generically defined elements to perform a narrowly defined abstract idea (even if abstract idea is unconventional), does not necessarily render the claims patent eligible.

Arguendo, still addressing argument ‘l.’, the courts have determined in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) that data transmission for sending/receiving over a network is well-understood, routine, and conventional activity in the field, when claimed at a high level of generality, as the case is here. Furthermore, Performing repetitive calculations, (Flook, 437 U.S. at 594, 198 USPQ2d at 199), and electronic record keeping are also well-understood, routine, and conventional activity in the field: Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Lastly, price optimization has been determined to be insignificant extra-solution activity, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; (See MPEP § 2106.05(d)). In view of these elements being well-understood, routine, and conventional activity, Examiner fails to see how the elements addressed as abstract in previous action (and below), along with additional elements, either alone or taken in combination, amount to significantly more in the instant claims.
 
While Examiner notes that the details of the cases above might not be precisely the same, but rather analogous to Appellant’s, Examiner maintains they are still applicable in view of the October 2019 PEG Update: Subject Matter Eligibility guidance (Page 2, §II. “The Groupings of Abstract Ideas Enumerated in the 2019 PEG”): 
The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas8. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination.

Arguendo, further supporting Examiner argument, Appellant arguments on page 11 of Appeal Brief Filed state the inventive concept recited in the claims is “the dynamic adjustment of tick sizes so that a tick size aligns different tradable instrument listings”. As an initial matter, in addressing ‘dynamic’ aspect, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). With respect to the remaining aspects of concept asserted as being inventive and amounting to significantly more, “the […] adjustment of tick sizes so that a tick size aligns different tradable instrument listings”, is clearly reciting a form of price calculation, and is squarely within the abstract idea of fundamental economic principles. The specificity of the abstract idea does not negate the fact it is still an abstract, fundamental economic practice/principle.   “a claim for a new abstract idea is still an abstract idea.”  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis omitted); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”). 

Continuing argument response in the above paragraph, Examiner notes that, under broadest reasonable interpretation, tick size adjustment in the context of futures markets may be interpreted as the adjustment of a bid-ask spread of a futures financial exchange. See Non-Patent Literature, “Understanding Tick Sizes and Tick Values in the Futures Markets” to Warrior Trading (“Warrior Trading”)5 disclosing ticks may refer to a change in price of a security from one trade to a next trade (i.e., the price gap between a bid and offer price);(See section “Tick Size and Tick Value” of Warrior Trading). Furthermore, United States Application Publication No.  US-20140316961-A1 to Boudreault (“Boudreault”)6, of which has the same Applicant as Appellant in this instant case, discloses minimum bid ask spreads generally corresponding to trading increments (¶¶3, 24), where the minimum bid ask spread may be dynamically adjusted (¶¶22, 26), and may be adjusted on basis of criteria, including implied volatility of one or more underlying instruments (¶22). (i.e., it is apparent in view of aforementioned cites of Boudreault that the interpretation of ‘tick size’ of Warrior Trading is understood by Chicago Mercantile Exchange, (CME), the Appellant (a futures-trading-exchange-entity), as a valid interpretation). Adjusting the difference between two price points (i.e., adjusting the tick size, whether dynamically or not) to align related financial assets is not an improvement to the functioning of a computer or to a technical field. the claims do not apply this judicial exception with, or by use or, a particular machine beyond computer elements that are generic to the field of futures trading; the claims do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to particular environment generic to the field of futures trading; and the claims do not add a specific limitation outside the abstract idea other than what is well-understood, routine, and conventional activity, as explained above. Accordingly, in view of above rationales, Examiner maintains the 101 rejection, as the claims do not amount to significantly more than the abstract idea (in addition to other 2019 PEG considerations described above).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARK A MALKOWSKI/Examiner, Art Unit 3695                                                                                                                                                                                                        Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695      

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes Appellant arguments within Appeal Brief Filed § “Step 2A - Prong One” (Page 11) includes arguments which are not involved in step 2A Prong I, and addresses those arguments further below in this Examiner’s Answer to Appeal Brief (below, specifically in Examiner’s response to Step 2A Prong II arguments).
        2 As noted in previous section of this Appeal Brief response: “Arguments Presented – 35 U.S.C. §101 – Step 2A Prong I”, Examiner believes Appellant arguments within Appeal Brief Filed § “Step 2A - Prong One” (Page 11 of Appeal Brief Filed) includes arguments which are not involved in step 2A Prong I, which Examiner believes is more appropriately addressed in this section.
        3 Examiner notes analogous argument is presented on page 14 of Appeal Brief Filed.
        4 Examiner notes analogous argument is presented on pages 15-16 of Appeal Brief Filed.
        5 See PTO-892, reference ‘V’ of previous Final office Action.
        6 Examiner notes application number 13/868,781 corresponding to Boudreault may contain relevant §101 arguments addressed in ‘Examiner’s Answer to Appeal Brief’ received by the Office 6/11/2021.